NO. 12-12-00370-CR

                        IN THE COURT OF APPEALS

         TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

INEZ PEREZ, JR.,                                §            APPEAL FROM THE 217TH
APPELLANT

V.                                              §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §            ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Inez Perez, Jr. appeals his conviction for driving while intoxicated, third offense or more, for
which he was sentenced to imprisonment for ten years.          Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant filed a pro se
brief. We affirm.


                                           BACKGROUND
       Appellant was charged by indictment with driving while intoxicated, third offense or more.
Appellant pleaded “guilty” as charged, and the matter proceeded to a bench trial on punishment.
Ultimately, the trial court found Appellant “guilty” as charged and assessed his punishment at
imprisonment for ten years. This appeal followed


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal can
be predicated. He further relates that he is well acquainted with the facts in this case. In compliance
with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978),
Appellant’s brief presents a chronological summation of the procedural history of the case and further
states that Appellant’s counsel is unable to raise any arguable issues for appeal.
         Thereafter, Appellant filed a pro se brief in which he raised the following issues: (1) the trial
court failed to properly admonish him concerning the range of punishment; (2) his “guilty” plea was
not entered voluntarily; and (3) he received ineffective assistance of counsel. We have reviewed the
record for reversible error and have found none.


                                                     CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise him of his
right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his
behalf or he must file a petition for discretionary review pro se. Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or the last timely motion
for rehearing that was overruled by this court.                     See TEX. R. APP. P. 68.2.   Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3(a). Any petition for discretionary review should comply with the requirements of Texas Rule
of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                                      (PUBLISH)
                                                                2
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             JULY 31, 2013


                                         NO. 12-12-00370-CR


                                        INEZ PEREZ, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 217th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No.2011-0538)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3